Case 0:19-cv-60863-KMW Document 10 Entered on FLSD Docket 05/07/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    In the matter of: Civil Transfers to
    District Judge Rodolfo A. Ruiz


    1. Watkins v. Plantation Officer William Obrien. Case No. 0:18-cv-61131-KMW
    2. Pierre v. Cavalry SPV I. LLC et al, Case No. 0:18-cv-61462-KMW
    3. Ferrier v. Q Link Wireless LLC et al, Case No. 0:18-cv-62851-KMW
    4. Meese-Gibb v. Arstrat. LLC, Case No. 0: 19-cv-60362-KMW
    5. Chorba v. Northern Leasing Systems. Inc .. No. 0:19-cv-60452-KMW
    6. Moncada v. Tommy Bahama R&R Holdings, Inc., Case No. 19-cv-60863-KMW
    7. Gil v. Premier Riva, LLC., Case No. 0:19-cv-61011-KMW
    8. Aleman v. Signature Flight Corporation. Case No. 0:18-cv-60906-KMW
    9. Lugassy v. Experian Information Solutions et al., Case No. 0:18-cv-62674-KMW
    10.Goldsby v. American Family Life Assurance ... , Case No. 0:18-cv-62476-KMW
    11.Jacksonville Area Legal Aid v. Financial Freedom Inc., et al, Case No. 0:18-cv-
       62735- KMW
    12. Lucoff v. Citibank, N.A., Case No. 0:18-cv-61325-KMW
    13. Richards v. Integrated Tech Group. LLC. Case No. 0: 18-cv-62326-KMW
    14.JJ Rissell, Allentown. PA Trust v. Kapila et al, Case No. 0:18-cv-61945-KMW
    15.Silk v. Advanced Data Processing, Inc. Case No. 0:18-cv-61957-KMW
    16. Howard v. lntegon National Insurance Co .. , Case No. 0:18-cv-63080-KMW
    17.Gottlieb v. USAA Casualty Ins. Co .. Case No. 0:18-cv-60990-KMW
    18. Moncada v. Saks Fifth Avenue, LLC., Case No. 0:19-cv-60868-KMW
    19. Martino et al v. AIG Property Casualty Co .. , Case No. 0:19-cv-60697-KMW
    20. Kalabushchankau v. Devolro Group, LLC Case No. 0:19-cv-60628-KMW
    21.Amir v. Transunion LLC .. Case No. 0:19-cv-60429-KMW
Case 0:19-cv-60863-KMW Document 10 Entered on FLSD Docket 05/07/2019 Page 2 of 2




                                  ORDER OF REASSIGNMENT

          The above-styled cases have been selected by the Clerk of Court utilizing a

   random selection procedure to insure the fair and impartial reassignment of cases from

   the undersigned District Judge to the newly appointed District Judge Rodolfo A. Ruiz.

          Prior to executing this Order, the undersigned has reviewed the files and has ruled

   upon all ripe pending motions that have not been referred to the paired Magistrate Judge,

   and are fully briefed, in accordance with the policy established by the Judges of the

   Southern District of Florida (See Internal Operating Procedures, Section 2.05.03 -2.05.04

   ). It is hereby

          ORDERED that the above-styled actions are hereby REASSIGNED to the

   calendar of the Honorable Rodolfo A. Ruiz as of May 7th, 2019 for all further

   proceedings. It is further

          ORDERED that all pleadings hereafter filed shall bear the assigned case number

   followed by the initials RAR in lieu of the present initials.

          DONE and ORDERED at Miami, Florida, in chambers this 7th day of May 2019.



                                                                    M. WILLIAMS
                                                                   ATES DISTRICT JUDGE



   cc: All counsel of record/pro se parties
